978 F.2d 1254
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin ANDERSON, Petitioner-Appellant,v.John T. HADDEN, Warden;  United States of America,Respondents-Appellees.
No. 92-6327.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 20, 1992Decided:  November 10, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-91-659-HC-BO)
Melvin Anderson, Appellant Pro Se.
G. Norman Acker, III, Office of the United States Attorney, Raleigh, North Carolina, for Appellees.
E.D.N.C.
Affirmed.
Before HALL and MURNAGHAN, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Melvin Anderson appeals from the district court's order refusing relief under 28 U.S.C. § 2241 (1988), and denying Anderson's Fed.  R. Civ. P. 60(b) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Because Anderson's remedy under 28 U.S.C. § 2255 (1988) is not inadequate or ineffective to test the legality of his detention, he must proceed under § 2255 in the district where he was convicted rather than under § 2241.  See 28 U.S.C. § 2255.  Accordingly, we affirm the orders of the district court.  Anderson v. Hadden, No. CA-91-659-HC-BO (E.D.N.C. Jan. 28 & Mar. 3, 1992).  Anderson's Motion to Vacate Judgment and Sentence Pending Appeal is denied in its entirety.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED